office_of_chief_counsel internal_revenue_service memorandum cc intl br6 postn-112587-04 uilc 6038a date date number release date to jeffrey johnson international technical advisor lm pft i from elizabeth beck branch chief cc intl br6 sec_6038a - form_5472 subject this technical assistance responds to your memorandum dated date requesting advice on the reporting requirements under i r c ' 6038a and attendant regulations technical_advice does not relate to a specific case and is not binding on examination or appeals this advice is not to be used or cited as precedent issues under each of the four circumstances presented whether taxpayer’s timely-filed form_5472 information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business is substantially incomplete within the meaning of treas reg ' 6038a-4 a and if so whether the sec_6038a monetary penalty for failure to furnish information should be imposed conclusions our analysis of the facts given in each of the described circumstances shows that the forms are likely to be substantially incomplete within the meaning of treas reg ' 6038a-4 a however there is insufficient information to determine whether the penalty should be excused under the reasonable_cause provisions of sec_6038a and treas reg ' 6038a-4 b facts all of the scenarios assume that taxpayer is a reporting_corporation as defined in treas reg ' 6038a-1 c and not a small_corporation as defined in treas reg ' 6038a-4 b ii timely filed forms for transaction s during its taxable_year with its parent a postn-112587-04 foreign_corporation included all information required by treas reg ' 6038a-2 b and on the forms and did not use estimated amounts on its forms because the actual amount of each of the reportable_transactions was determinable as that term is used in treas reg ' 6038a-2 b additional facts that are assumed regarding the transactions in each scenario are the amount of each type of reportable_transactions is larger than dollar_figure the amounts reported on the forms are identical to the amounts reported for u s customs purposes the magnitude of the erroneous transaction is substantial in relation to all other reportable_transactions as correctly reported and the magnitude of the erroneous transaction is substantial in relation to the reporting corporation’s volume of business and overall financial situation discussion sec_6038a - in general before addressing each specific question a general overview of sec_6038a and its attendant regulations is appropriate in in order to permit the internal_revenue_service service to obtain information necessary to audit transactions between certain foreign-owned u s companies reporting corporations and other related parties congress enacted sec_6038a which expanded various reporting and record-keeping requirements of these reporting corporations staff of joint_committee on taxation 99th cong 2nd sess general explanation of the tax_reform_act_of_1986 jcs-10-87 pincite4 j comm print later in congress significantly revised sec_6038a to provide the service with additional tools for auditing transactions between foreign-owned u s_corporations and their non-u s parent corporations congress believed these changes were necessary because the lack of clear jurisdiction for enforcement of summonses coupled with inadequate foreign standards for record-keeping and preservation of documents had substantially interfered with the service’s ability to effectively audit the foreign-owned u s companies as part of the revisions reporting record-keeping and document-preservation requirements were expanded and monetary penalties for non- compliance with these requirements increased from dollar_figure to dollar_figure per incident h_r rep no 101st cong 1st sess pincite7 under sec_6038a and attendant regulations each reporting_corporation must file a separate annual information_return on form_5472 information_return of a foreign- owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business with respect to each related_party with which the reporting_corporation had any reportable_transaction during the taxable_year even though the required postn-112587-04 information may not affect the amount of any_tax due under the code treas reg ' 6038a-2 a the definition of reporting_corporation includes a domestic_corporation that is 25-percent foreign-owned or a foreign_corporation that is 25-percent foreign-owned and engaged_in_a_trade_or_business_within_the_united_states treas reg ' 6038a-1 c a related_party includes any person who is related to the reporting_corporation or a 25-percent_foreign_shareholder of the reporting_corporation i r c ' 6038a c treas reg ' 6038a-1 d reportable_transactions consist of foreign related_party transactions involving monetary consideration paid or received by the reporting_corporation or non- monetary consideration or less-than-full consideration treas reg ' 6038a-2 b with respect to transactions involving solely monetary consideration treas reg ' 6038a-2 b provides if the related_party is a foreign_person the reporting_corporation must set forth on form_5472 the dollar amounts of all reportable_transactions for which monetary consideration including u s and foreign_currency was the sole consideration paid or received during the taxable_year of the reporting_corporation the total amount of such transactions as well as the separate amounts for each type of transaction described below must be reported on the form_5472 in the manner the form prescribes where actual amounts are not determinable a reasonable estimate as described in paragraph b of this section is permitted the types of transactions described in this paragraph are i sales and purchases of stock_in_trade inventory ii sales and purchases of tangible_property other than stock_in_trade iii rents and royalties paid and received other than amounts reported under paragraph b iv of this section iv sales purchases and amounts paid and received as consideration for_the_use_of all intangible_property v consideration paid and received for technical managerial engineering construction scientific or other services vi commissions paid or received vii amounts loaned and borrowed except open accounts resulting from sales and purchases reported under other items listed in this paragraph b that arise and are collected in full in the ordinary course of business viii interest_paid and received ix premiums_paid and received for insurance and reinsurance and postn-112587-04 x other_amounts paid or received not specifically identified in this paragraph b to the extent that such amounts are taken into account for the determination and computation of the taxable_income of the reporting_corporation emphasis added in part iv form_5472 requires a reporting_corporation to separately categorize by type the reporting corporation’s transactions with the named foreign related_party by listing the amounts paid and received pursuant to treas reg ' 6038a-2 b a reporting_corporation is required to file the form_5472 with its income_tax return for the taxable_year by the due_date including extensions of that return treas reg ' 6038a-2 d under certain circumstances a reporting_corporation must also file a duplicate form_5472 with the philadelphia service_center treas reg ' 6038a-2 d temp treas reg ' 6038-2t d if a reporting_corporation fails to file the form_5472 within the prescribed deadline the reporting_corporation may be assessed a monetary penalty of dollar_figure for each taxable_year for which such failure occurs i r c ' 6038a d treas reg ' 6038a-4 a if a reporting_corporation files a substantially incomplete form_5472 it will be deemed to have failed to file the form_5472 treas reg ' 6038a-4 a a failure to include certain items not required to be reported is not a substantially incomplete form_5472 id there is no other specific guidance in the regulations or case law regarding the meaning of the term substantially incomplete as that term is used in treas reg ' 6038a-4 a in addition sec_6038a provides that reasonable_cause will postpone the time prescribed by the regulations to furnish the requisite information more specifically the regulations provide that the failure to timely file a form_5472 and the corresponding monetary penalty may be excused upon taxpayer’s affirmative showing that it acted in good_faith and there is reasonable_cause for the failure treas reg ' 6038a-4 b any analysis of reasonable_cause necessarily involves an inquiry into the facts and circumstances of the particular failure a variety of facts may indicate reasonable_cause such as an honest misunderstanding of fact or law that is reasonable in light of the experience and knowledge of the taxpayer or reliance upon the advice of a professional if the reliance was reasonable under the facts and circumstances treas reg ' 6038a-4 b iii even isolated computational or transcriptional errors may be consistent with reasonable_cause under certain circumstances id in summary in order for a monetary penalty for failure to furnish information to be imposed under sec_6038a there must be a showing that the form_5472 was not timely filed or was substantially incomplete and taxpayer did not have reasonable_cause for the failure_to_file or for filing a substantially incomplete form_5472 with respect to the second showing the facts in the questions presented below are insufficient to reach a determination consequently the discussion below will only address whether the form_5472 is substantially incomplete question postn-112587-04 would a taxpayer’s over-reporting of amounts in part iv of form_5472 render the form_5472 substantially incomplete within the meaning of treas reg ' 6038a-4 a for example taxpayer reports on its form_5472 purchases of stock_in_trade in the amount of dollar_figurex upon examination the service determines that the correct amount of purchases of stock_in_trade was actually dollar_figurex this is the amount that should have been reported on the form_5472 does this over-reporting constitute a substantially incomplete form_5472 pursuant to treas reg ' 6038a-4 a and would a monetary penalty be excused in this situation analysis our initial inquiry here is whether the mere fact that taxpayer over-reported as opposed to underreported the amount of the transactions for purchases of stock_in_trade on the form_5472 impacts the analysis we believe not as explained above sec_6038a was enacted and then later revised in order to assist the service in auditing foreign- owned u s taxpayers such assistance was provided in the form of imposing additional reporting and record-keeping requirements on those u s taxpayers a taxpayer that underreports or over-reports a particular transaction in a substantial amount frustrates the service’s efforts to audit that taxpayer a taxpayer’s error may also compel the service to conduct a more intensive investigation than would have been necessary had the taxpayer correctly reported the transaction on the form_5472 accordingly it is the error itself as opposed to whether the error involves an underreporting or over-reporting which undermines the ability of the service to rely upon a taxpayer’s reporting of related_party transactions with respect to the amount over-reported treas reg ' 6038a-2 b sets forth the reporting requirements for particular types of transactions one interpretation of treas reg ' 6038a-2 b is that if a taxpayer has either underreported or over-reported a particular type of transaction in any amount then the form_5472 is substantially incomplete under treas reg ' 6038a-4 a strict interpretation the express language of treas reg ' 6038a-2 b requires that the separate amounts for each particular transaction must be reported and provides that only when actual amounts are not determinable is a taxpayer permitted to provide a reasonable estimate instead of the correct amount in this question it is assumed that taxpayer did not use estimates since taxpayer did not use estimates under this strict interpretation taxpayer’s error in over-reporting purchases of stock_in_trade by 500x would constitute a failure to report the requisite separate amounts for that particular type of transaction and result in the form_5472 being substantially incomplete we note that this strict interpretation is a rigorous interpretation of the regulations and depending on the particular circumstances may yield a harsh result another interpretation of the language of treas reg ' 6038a-2 b is that in a situation where a taxpayer underreported or over-reported a particular type of reportable_transaction the question of whether the form_5472 is substantially incomplete under postn-112587-04 treas reg ' 6038a-4 a depends upon an examination of all of the relevant facts and circumstances facts and circumstances interpretation this facts and circumstances interpretation would allow taxpayers some leeway where the amounts are erroneously reported but not excusable for reasonable_cause a facts and circumstances interpretation also gives significance to the modifying term substantially which is defined by the dictionary to mean being of considerable importance value degree amount or extent webster’s ii new college dictionary thus under this interpretation although the regulations require a strict reporting of amounts the deemed failure_to_file for a substantially incomplete form_5472 does not require the filed form_5472 to be exact in every respect rather some leeway in this regard is permitted the amount of such leeway is not stated in the regulations and appears to be a matter of degree a facts and circumstances interpretation would allow one to consider differing elements which affect that degree of acceptability we believe that the following facts and circumstances should be considered in making this determination the magnitude of the underreporting or of the over-reporting of the erroneous reported transaction s in relation to the actual total amount of that reported type of transaction s whether the reporting_corporation has reportable_transactions other than the erroneous reported transaction s with the same related_party and correctly reported such other transactions the magnitude of the erroneous reported transaction s in relation to all of the other reportable_transactions as correctly reported the magnitude of the erroneous reported transaction s in relation to the reporting corporation’s volume of business and overall financial situation the significance of the erroneous reported transaction s to the reporting corporation’s business in a broad functional sense whether the erroneous reported transaction s occur s in the context of a significant ongoing transactional relationship with the related_party and whether the erroneous reported transaction s is are reflected in the determination and computation of the reporting corporation’s taxable_income when considering and applying these factors to any particular situation it must be remembered that no one factor is necessarily more important than any other factor the factors themselves may contain evaluative characteristics when combined with other facts to indicate the completeness of the reporting in applying the above seven factors to this question taxpayer’s over-reporting of purchases of stock_in_trade which were reported as dollar_figurex but should have been reported as dollar_figurex will likely result in the form_5472 being substantially incomplete under treas reg ' 6038a-4 a the magnitude of this over-reporting is substantial because the overstatement i sec_50 of the transaction type dollar_figurex of dollar_figurex thus satisfying the first factor the question assumes that the magnitude of the erroneous transaction is substantial in relation to all other reportable_transactions as postn-112587-04 correctly reported thus satisfying the third factor similarly the question assumes that the magnitude of the erroneous transaction is substantial in relation to the reporting corporation’s volume of business thus satisfying the fourth factor it is important to recognize that these three factors the first third and fourth factors address the issue of substantial or as webster’s states considerable in importance value degree amount or extent and consequently these three factors are very influential and may even determine the ultimate conclusion as to whether the form_5472 is substantially incomplete as to the other three factors the question as presented does not provide sufficient information to determine whether the reporting_corporation has other reportable_transactions with the same related_party the second factor the significance of the erroneous reported transaction in a broad functional sense the fifth factor and whether the erroneous transaction occurs in the context of a significant ongoing relationship the sixth factor if additional facts were presented regarding these factors those additional facts could affect the determination as to whether the form_5472 was substantially incomplete overall the factors as applied to the facts of this question indicate that the form_5472 is likely to be considered substantially incomplete pursuant to treas reg ' 6038a- a additionally the facts presented here are insufficient to determine whether the penalty should be excused for reasonable_cause question in a situation where a taxpayer reports amounts of intercompany trade receivables as defined by treas reg ' a ii a not specifically required to be reported on form_5472 and later corrects the form_5472 to remove these amounts from the form_5472 would the originally filed form_5472 be substantially incomplete within the meaning of treas reg ' 6038a-4 a for example taxpayer sells goods in the ordinary course of its business to its foreign parent for resale to unrelated persons on its timely-filed form_5472 taxpayer reports amounts borrowed in the amount of dollar_figurex and the correct amount of its sales receipts from its parent upon examination the service determines that dollar_figurex of this amount was for intercompany trade receivables as defined in treas reg ' a ii a from the parent and that all of these intercompany trade receivables were due and paid during the interest free period as defined in treas reg ' a iii which was less than sixty days the service determines that the amounts of intercompany trade receivables are not required to be shown on form_5472 as a reportable_transaction the service also determines that taxpayer correctly reported interest for the category of amounts borrowed taxpayer submits a corrected form_5472 to show the amounts borrowed to be dollar_figurex does this original over-reporting constitute a substantially incomplete form_5472 per treas reg ' 6038a-4 a and would a monetary penalty be appropriate in this situation postn-112587-04 analysis under the strict interpretation of treas reg ' 6038a-2 b described previously taxpayer’s over-reporting of amounts borrowed by dollar_figurex makes the form_5472 substantially incomplete because taxpayer did not accurately report the separate amounts for amounts borrowed under the facts and circumstances interpretation of treas reg ' 6038a-2 b taxpayer’s over-reporting of amounts borrowed by including dollar_figurex in intercompany trade receivables will likely result in the form_5472 being substantially incomplete pursuant to treas reg ' 6038a-4 a in applying the seven factor test the magnitude of taxpayer’s over-reporting is substantial because the overstatement i sec_40 of the transaction type dollar_figurex of dollar_figurex furthermore the question assumes that the magnitude of the over-reporting of amounts borrowed is substantial in relation to all other reportable_transactions as correctly reported thus satisfying the third factor similarly the question assumes that the magnitude of the over-reporting of amounts borrowed is also substantial in relation to the reporting corporation’s volume of business thus satisfying the fourth factor as explained earlier these three factors address whether the error is substantial or considerable in importance value degree amount or extent and therefore may influence or even determine whether the form_5472 is substantially incomplete in contrast the seventh factor is not satisfied taxpayer’s error in including dollar_figurex of intercompany trade receivables will not affect taxpayer’s computation of any item_of_income or expense including interest_expense since the intercompany trade receivables accrue no interest and therefore will not affect the reporting of taxpayer’s taxable_income as to the other three factors the question as presented does not provide sufficient information to determine whether the reporting_corporation has other reportable_transactions with the same related_party the second factor the significance of the erroneous reported transaction in a broad functional sense the fifth factor and whether the erroneous transaction occurs in the context of a significant ongoing relationship the sixth factor if additional facts were presented regarding these factors those additional facts could affect the determination as to whether the form_5472 as filed was substantially incomplete despite this lack of information the factors as applied to the facts of this question indicate that the form_5472 is likely to be considered substantially incomplete pursuant to treas reg ' 6038a-4 a in addition the facts presented here are insufficient to determine whether the penalty should be excused for reasonable_cause question postn-112587-04 if the amount reported on form_5472 as the ending balance of related_party loans does not match the opening balance on the next year’s form_5472 for that party does this mismatch render the form_5472 substantially incomplete within the meaning of treas reg ' 6038a-4 a for example on form_5472 for year taxpayer chooses the outstanding balance method and reports the ending balance of loans to taxpayer’s foreign parent to be dollar_figurex the service audits and determines that this amount is the actual ending balance rather than the average monthly balance for this loan and that this amount is the correct ending balance for year the service also audits and determines that interest relating to this ending balance of related_party loans was properly reported on the form_5472 for year on a timely-filed form_5472 for year the opening balance of the same loan is incorrectly reported on the outstanding balance method to be dollar_figurex taxpayer however correctly reports the amount of interest for related_party loans for year on the form_5472 would this error in the beginning balance for year constitute a substantially incomplete form_5472 per treas reg ' 6038a-4 a and would a monetary penalty be appropriate in this situation analysis under the strict interpretation of treas reg ' 6038a-2 b described earlier in this advice taxpayer’s underreporting of related_party loans by dollar_figurex makes the form_5472 substantially incomplete since taxpayer did not accurately report the separate amounts for the related_party loans in applying the seven factors described as part of the facts and circumstances interpretation taxpayer’s underreporting by dollar_figurex of the opening balance of related_party loans will likely result in the form_5472 being substantially incomplete under treas reg ' 6038a-4 a the magnitude of taxpayer’s underreporting of the opening balance is substantial because it constitute sec_40 of the transaction type dollar_figurex of dollar_figurex thus the first factor is satisfied the magnitude of the underreporting in relation to all other reportable_transactions as correctly reported which is the third factor is also substantial because this fact was assumed as part of the question similarly the magnitude of the underreporting in relation to the reporting corporation’s volume of business which is the fourth factor is substantial because this fact was also assumed as part of the question once again these three factors the first third and fourth factors address the question of whether the error is substantial and are therefore very influential in determining whether the form_5472 is substantially incomplete last the sixth factor appears to be satisfied because this loan has been in effect for at least two years and therefore constitutes part of a significant ongoing relationship between taxpayer and the related_party the seventh factor is not satisfied although taxpayer erroneously underreported by dollar_figurex the opening balance of related_party loans for year taxpayer correctly reported postn-112587-04 interest associated with these related_party loans consequently taxpayer’s error will not affect the computation of any item_of_income or expense including interest_expense and therefore will not be reflected in the computation of the reporting corporation’s taxable_income in the relevant year the question lacks sufficient information regarding whether the reporting_corporation has other reportable_transactions with the same related_party the second factor and the significance of the erroneous reported transaction in a broad functional sense the fifth factor if additional facts were presented regarding these factors those additional facts could affect the determination as to whether the form_5472 as filed was substantially incomplete despite this lack of information the factors as applied to the facts indicate that the form_5472 is likely to be considered substantially incomplete pursuant to treas reg ' 6038a-4 a additionally the facts presented here are insufficient to determine whether the penalty should be excused for reasonable_cause question would a taxpayer’s over-reporting of one amount and underreporting of another amount in part iv of form_5472 render the form_5472 substantially incomplete within the meaning of treas reg ' 6038a-4 a for example taxpayer reports on its form_5472 purchases of stock_in_trade in the amount of dollar_figurex upon audit the service determines that the correct amount of purchases of stock_in_trade is dollar_figurex on the same form_5472 taxpayer reports commissions paid in the amount of dollar_figurex upon audit the service determines that the correct amount of commissions paid is dollar_figurex accordingly the correct amount of total reportable related_party transactions in the aggregate is dollar_figurex instead of the reported dollar_figurex for a dollar_figurex difference while the dollar_figurex aggregate difference may not be substantial would the material changes to each reported_item over-reporting of purchases and underreporting of commissions constitute a substantially incomplete form_5472 under treas reg ' 6038a-4 a and would a monetary penalty be appropriate in this situation postn-112587-04 analysis first it is important to recognize that when a taxpayer has made several errors on a form_5472 it is necessary to analyze each of these errors in isolation in order to determine whether the error causes the form_5472 to be substantially incomplete and to analyze the errors in the aggregate in order to determine whether the total effect of the errors causes the form_5472 to be substantially incomplete it is possible that no single error among several on a form_5472 would render that form substantially incomplete however the net effect of those errors in the aggregate may cause the form_5472 to be considered substantially incomplete for example a taxpayer could over-report by dollar_figurex each of the following purchases of stock_in_trade commissions paid and rents paid although individually each of these errors may not be significant the aggregate effect of these errors that result in over-reporting expenses by dollar_figurex may be considered significant enough to make the form_5472 substantially incomplete accordingly we believe that if one of the errors in isolation or the aggregate effect of all of the errors causes the form_5472 to be substantially incomplete then the form_5472 in its entirety is substantially incomplete under the strict interpretation of treas reg ' 6038a-2 b described earlier in this advice each individual error would make the form_5472 substantially incomplete because taxpayer did not accurately report the separate amounts for each of these transactions relying on the facts and circumstances interpretation of treas reg ' 6038a- b and focusing solely on taxpayer’s over-reporting of purchases of stock_in_trade by dollar_figurex the analysis would be similar to that of question above the over-reporting of this item would likely result in the form_5472 being substantially incomplete many of the seven factors have been satisfied the error will have an effect on taxable_income the magnitude of the error is substantial in relation to the transaction other reportable_transactions as correctly reported and taxpayer’s overall volume of business as to the remaining factors other reportable_transactions with the same related_party significance of error in broad functional sense and error as part of a significant ongoing relationship there is insufficient information to determine whether those factors have been satisfied since it has been determined that one of taxpayer’s errors results in the form_5472 being substantially incomplete it is unnecessary to analyze whether taxpayer’s other error in underreporting commissions paid or whether these two errors in the aggregate cause the form_5472 to be substantially incomplete as explained above if one of the errors or the aggregate effect of all of the errors cause the form_5472 to be substantially incomplete then there is a deemed failure_to_file the form however one should also determine independently whether taxpayer’s underreporting of commissions paid cause the form_5472 to be substantially incomplete and whether the aggregate effect of both of these errors causes the form_5472 to be substantially incomplete postn-112587-04 focusing solely on taxpayer’s error in underreporting of commissions paid_by dollar_figurex the form_5472 is again likely to be substantially incomplete many of the seven factors have been satisfied the error will have an effect on taxable_income the magnitude of the error is substantial in relation to the transaction other reportable_transactions as correctly reported and taxpayer’s overall volume of business also there is insufficient information to determine the status of the remaining factors other reportable_transactions with the same related_party significance of error in broad functional sense and error as part of a significant ongoing relationship in considering the aggregate impact of these errors it is uncertain whether the form_5472 is substantially incomplete the first factor is arguably not satisfied since the magnitude of the error in aggregate does not appear to be substantial in relation to these types of transactions the aggregate effect of the error is only dollar_figurex over- reporting of purchases of stock_in_trade by dollar_figurex less underreporting of commissions paid_by dollar_figurex and constitutes only of these transactions dollar_figurex error in relation to dollar_figurex in total transactions one factor the seventh factor is technically satisfied because these errors in aggregate will be reflected in the determination and computation of taxpayer’s taxable_income however once again the aggregate effect of these errors is dollar_figurex and thus depending upon what amount x represents the impact on taxable_income may be relatively insignificant similarly although the question assumes that the third factor ie the magnitude of the error in relation to all of the other reportable_transactions as correctly reported and the fourth factor ie the magnitude of the error in relation to taxpayer’s overall financial situation have been satisfied these assumptions appear questionable because the overall impact of the error may be relatively small as to the other three factors the question as presented does not provide sufficient information with respect to the errors in aggregate to determine whether the reporting_corporation has other reportable_transactions with the same related_party or parties the second factor the significance of the erroneous reported transactions as an aggregate in a broad functional sense the fifth factor and whether the erroneous transactions in aggregate occurred in the context of a significant ongoing relationship the sixth factor as with the other questions it is important to note that additional facts could affect the determination as to whether the form_5472 as filed was substantially incomplete under this test in summary the factors indicate that each error when considered in isolation will likely cause the form_5472 to be substantially incomplete there are not enough facts to show that the errors in aggregate result in the form_5472 being substantially incomplete such an aggregate analysis is not necessary since the form_5472 will likely be deemed to be substantially incomplete because at least one of taxpayer’s errors causes it to be substantially incomplete additionally the facts presented here are insufficient to determine whether the penalty should be excused for reasonable_cause postn-112587-04 if you have any questions please contact our branch at -------------------- _________________________ elizabeth g beck branch chief branch office of associate chief_counsel international
